DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Buysse (US 6,398,779) in view of Paton (US 2003/0158551). 
Regarding claim 1 and 3, Buysse discloses an electrosurgical system (fig. 2) that includes an instrument a body, shaft and jaws with opposing electrodes for engaging tissue (col. 7 lines 21-36) connected by a power cable (5a) to a waveform generator with an RF signal generator and controller (2). The controller is configured to apply a fixed power for a fixed duration during an initiation stage to determine subsequent parameters, including starting voltage (col. 11 lines 9-38). The initiation stage during which a constant power is applied is not intended to substantially alter tissue (col. 11 lines 24-25). Whatever stages follow the initiation stage can be considered “heating and sealing stages” which are not defined by the claims at all.  Buysse does not specifically disclose that a voltage at the end of this initial stage is the same voltage used at the start of a subsequent stage. However, it is immediately apparent that the starting voltage must be some value, where it was shown in the previous action that the prior art commonly uses the voltage at the end of one stage for the voltage at the start of a subsequent stage (Heard, US 2010/0076427, and Takami, US 2016/0367308, in particular). Further, the electrical parameters of power, voltage, current and impedance, and how these values relate to each other, is well known in this high-skill technology area and Applicant has not disclosed that using the last voltage of one stage as the start voltage of the next stage produces an unexpected result. Paton discloses an electrosurgical system and teaches two stages where the voltage of a subsequent stage can be related to the voltage of a previous stage, including the same voltage ([0025]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Buysse to use any commonly known voltage at the start of any stage, including the voltage at the end of a previous stage as taught by Paton, which would produce the predictable result of treating tissue in a desired manner. 
Regarding claims 2 and 4, Buysse discloses a power of approximately 5 W for about 100 millisecond (col. 11 lines 9-38), not 10W as recited. However, Applicant has not disclosed that 10W produces an unexpected result. In fact, the specification states that the power can be “up to 20W” and the duration can be “up to 200 ms” (page 4 lines 23-30). Finally, it is noted that these values for preliminary stages of an ablation procedure are known (see the previous Action for examples). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any power for a stage in the system of Buysse-Paton, including 10W, which would produce the predictable result of providing desired information to a controller for a subsequent phase of operation. 

 Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive. Applicant has numbered the objections.
Regarding the first objection, in the context of the Buysse a fixed power level can reasonable be considered a predetermined constant power since the values selected are not random (thus predetermined) and constant and fixed at least have overlapping definitions. Applicant also cites to column 11 lines 9-38 but that portion does not say “bursts” but “burst.” That is, the reference explicitly uses a single burst at a “predetermined constant power level” of approximately 5W with the express intention to not substantially alter tissue (“without excessively heating the tissue”). Finally, Applicant makes a distinction between “prior to tissue heating and sealing stages” and “at the beginning of the seal cycle” but those can easily be the same thing. That is, it is reasonable to include an initial non-treatment sensing step as part of a seal cycle, even if such a step does not constitute the heating and sealing steps of the seal cycle.
Regarding the second and third objections, these constitute a piecemeal analysis of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection states that Buysee does not disclose the limitations directed to voltage, hence the citation to Paton (with reference to Heard and Takami). The objections only refer to Buysee and do not, therefore, account for the teachings of Paton or reasoning provided as to why it would be obvious to combine them according to what a person of ordinary skill in the art would know. It is noted in particular that the modification of Buysee as taught by Paton does not mean that the impedance cannot still be used to dictate at least some of the parameters (other than initial voltage) of subsequent stages.
Regarding the fourth and fifth objections, they also constitute a piecemeal analysis of references. Where the second and third objections only discuss Buysee, the fourth and fifth objections only discuss Paton. The initiation stage is disclosed by Buysee. Paton is only cited to show that when transitioning between stages of an electrosurgical procedure it is known to use the voltage of a pervious stages to influence the voltage of a subsequent stage. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794